  Case: 1:21-cv-01655-PAB Doc #: 1-6 Filed: 08/25/21 1 of 2. PageID #: 36




May 24, 2021


P.O. Box 46403
Bedford, Ohio 44146


Kay Cremeans
Chief Councel
FOP, Ohio Labor Council, Inc.
222 East Town St.
Columbus, Ohio 43215

RE: Dues Deduction Authorization form

Dear Atty. Cremeans,

I am an employee of the Cuyahoga County Common Pleas Court Adult Probation
Department. I am writing this letter to ask if you would provide any Dues
Deduction Authorization form that has my signature, for the FOP, Ohio Labor
Council, Inc.

Your assistance is appreciated. Please provide a response by June 9, 2021.
Thank you, in advance.


Sincerely,



Kimberlee Warren


cc: Aaron Crawford, Deputy Director,
    FOP, Ohio Labor Council, Inc.
   Gregory Popovich, Court Administrator,
    Cuyahoga County Common Pleas Court




                                                                    Exhibit F. Pg.0001
Case: 1:21-cv-01655-PAB Doc #: 1-6 Filed: 08/25/21 2 of 2. PageID #: 37




                                                               Exhibit F. Pg.0002
